THE THIRTEENTH COURT OF APPEALS

                                   13-18-00056-CV


 MICHAEL BALDERAZ ON BEHALF OF THE ESTATE OF JOSEPHINE BALDERAZ
                                  v.
    DAN MARTIN, M.D.; SURGICAL ASSOCIATES - CORPUS CHRISTI, L.L.P.


                                  On Appeal from the
                     28th District Court of Nueces County, Texas
                          Trial Cause No. 2016DCV-3816-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court AFFIRMED IN PART, and REVERSED and

RENDERED IN PART, rendering the award of attorney's fees. Costs of the appeal are

adjudged 50% against appellants and 50% against appellees.

      We further order this decision certified below for observance.

November 21, 2019